Citation Nr: 1818064	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-46 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a March 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in February 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.
 

FINDING OF FACT

In a January 2018 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an increased initial evaluation for allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased initial evaluation for allergic rhinitis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  The appellant has withdrawn the issue of an increased initial evaluation for allergic rhinitis; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


